COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 THE REYNOLDS AND REYNOLDS                        '
 COMPANY,                                                          No. 08-12-00019-CV
                                                  '
                              Appellant,                             Appeal from the
                                                  '
 v.                                                           County Court at Law Number Six
                                                  '
 JD AUTO CORP. AND PASO DEL                                      of El Paso County, Texas
                                                  '
 NORTE MOTORS, L.P.,
                                                   '              (TC# 2011-DCV06577)
                              Appellees.

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion for

extension of time to file its brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX. R. APP. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no writ).

       On March 7, 2012, the Clerk of the Court notified Appellant that its brief was past due and

no motion for extension of time to file a brief had been received. The Clerk also informed the

parties of the Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of
the notice, a party responded showing grounds to continue the appeal. No response has been

received as of this date. We dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).



                                              GUADALUPE RIVERA, Justice
April 18, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.




                                                 2